Citation Nr: 0723875	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-26 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDING OF FACT

The veteran does not have hepatitis C.


CONCLUSION OF LAW

The veteran does not have hepatitis C that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) reveal that the 
veteran was definitively diagnosed with hepatitis B in 
September 1988.  In November 1991 the veteran underwent an 
enzyme immunoassay to detect the presence of antibodies to 
the hepatitis C virus (anti-HCV).  The evaluation was normal 
and the test results were negative.  

The veteran was afforded a VA examination in November 1992.  
The veteran was diagnosed with a history of asymptomatic 
hepatitis B.  The veteran was granted service connection for 
hepatitis B by way of a February 1993 rating decision.

Associated with the claims file are VA outpatient treatment 
reports dated from January 2002 to December 2002.  The 
veteran was seen for a referral for hepatitis B.  Liver 
function tests were noted to be normal and anti-HCV was noted 
to be negative.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  Here, there is no medical 
evidence of a diagnosis of hepatitis C.  Without medical 
evidence of a current disability, the analysis ends, and the 
claim must be denied.  The veteran's SMRs reveal that an 
evaluation was conducted to determine whether he had 
hepatitis C.  As noted above, an enzyme immunoassay to detect 
the presence of antibodies to the hepatitis C virus was 
negative.  VA outpatient treatment reports reflect treatment 
for hepatitis B but anti-HCV was noted to be negative in 
December 2002.  These results tend to show that the veteran 
does not have hepatitis C.  Absent a current diagnosis of 
hepatitis C, an award of service connection is not warranted.  
The preponderance of the evidence is against the claim.

The Board notes that the veteran has alleged that he has 
hepatitis C that should be service connected.  While the 
veteran is capable of providing information regarding his 
current symptoms, as a layperson, he is not qualified to 
offer medical diagnoses or opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hepatitis C.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2006).  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate his claim for service connection in 
a letter dated in February 2004.  He was informed of the 
elements to satisfy in order to establish service connection.  
He was advised to submit any evidence he had to show that he 
had a current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  He was provided a hepatitis risk factor 
questionnaire which he completed and returned in March 2004.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim, what VA would do 
to assist, and what was expected of him, including the 
presentation of all pertinent evidence he was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Additionally, while notice was not provided 
as to the criteria for rating hepatitis C or with respect to 
effective dates, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), the Board does not have jurisdiction over 
such issues.  Consequently, a remand of the service 
connection claim is not required.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA treatment reports.  
As for whether further action should have been undertaken by 
way of obtaining additional medical opinion on the question 
of whether hepatitis C is traceable to military service, the 
Board notes that such development is to be considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4) (2006).  In this case, the veteran's SMRs were 
negative for a diagnosis of hepatitis C and the veteran had 
not had any post-service treatment for hepatitis C.  In fact, 
post-service testing was noted to be negative for the 
presence of hepatitis C antibodies.  There is no indication 
that he has hepatitis C except by way of unsupported 
allegation that is in fact contradicted by the medical 
record.  Consequently, given the standard of the regulation, 
the Board finds that VA did not have a duty to assist that 
was unmet.


ORDER

Entitlement to service connection for hepatitis C is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


